Citation Nr: 0602517	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensable rating for molluscum contagiosum 
with genital herpes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  The veteran's molluscum contagiosum is no longer present 
and the only residual is a small 5 mm diameter area of deep 
pigmentation, which affects less than 1 percent of the 
exposed body skin area and less than 1 percent of the total 
body skin area; there is no tenderness, disfigurement, 
incapacitation or keloiding.

2.  The veteran's genital herpes is manifested by a 2 cm by 1 
cm mildly reddened area, which is suppressed by drug therapy 
but for 4 times per year.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected molluscum contagiosum with genital herpes have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.20, 4.118, Diagnostic Code 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in June 2004, 
pursuant to the Board's June 2004 remand and subsequent to 
the issuance of the rating decision currently on appeal.  
Accordingly, any defect with respect to the timing of the 
VCAA notice has been cured by the Board's remand and 
subsequent readjudication by the RO.

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the June 
2004 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim for a compensable rating for his molluscum 
contagiosum with genital herpes; i.e. that the disorder must 
have worsened.  Moreover, the veteran was generally advised 
to submit any additional evidence that pertained to the 
matter, including via statement of the case and supplemental 
statements of the case.  Pelegrini, 18 Vet. App. at 121.  

Also, the June 2004 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would obtain 
records in the custody of a Federal agency and that while the 
RO would assist the veteran in obtaining other records that 
it was the veteran's responsibility to obtain them.  38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records.  The June 2004 letter advised the 
veteran that the RO would attempt to secure additional 
records at the veteran's request.  The veteran did not 
indicate the presence of any additional records.  VA has 
provided the veteran with a medical examination in 
furtherance of his claim.  As such, VA has fulfilled its 
duties to the veteran to the extent possible given the 
particular circumstances of this case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

For infections of the skin not listed elsewhere in the rating 
schedule (including bacterial, fungal, viral, treponemal and 
parasitic diseases), the disease is to be rated as 
disfigurement of the head, face or neck (DC 7800); scars (DCs 
7801, 7802, 7803, 7804, or 7805), or; dermatitis (DC 7806), 
depending upon the predominant disability.  See 67 Fed. Reg. 
49590-49599 (2002).

Under Diagnostic Code 7806 for dermatitis or eczema, a 60 
percent rating is warranted where more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected; or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during the past 12-month period.  A 30 percent 
rating is warranted where 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected; or, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 10 percent rating is warranted where at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected; or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period.  A noncompensable rating is 
warranted where less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected; and, no 
more than topical therapy is required during the past 12- 
month period.  The disability may also be rated as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DCs 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).

Analysis

The veteran was first diagnosed as having genital herpes and 
verruca vulgaris while on active duty.  The veteran had 
verruca vulgaris manifestations measuring approximately 2 mm 
or 1/4 inch on the veteran's left hand, just below the ring 
finger as well as measuring approximately 1/4 inch on the 
veteran's penis.  The veteran's genital herpes manifested 
during service as a 1 mm herpetic lesion on the shaft of the 
veteran's penis.  In August 2002 the veteran received a full 
internal medicine evaluation.  

In furtherance of the full internal medicine evaluation, the 
veteran reported treating his genital herpes with chronic 
suppressive therapy, acyclovir, taken twice a day.  
Examination of the skin revealed a .5 x .5 cm round, non 
disfiguring scar on the left ring finger.  The scar was soft, 
elevated and nontender.  There was no evidence of adherence, 
drainage or exudation.  The scar was blank with the skin.  
Examination further revealed several herpetic-like lesions.  
There was also evidence of papular mildly erythematous 
eruptions in the suprapubic area, the largest measuring 3 x 3 
mm, with no evidence of tenderness, drainage or discharge.  

In February 2003, the veteran underwent a genitourinary 
examination.  That examination disclosed that the veteran's 
molluscum contagiosum of his penis and left ring finger had 
been resolved by liquid nitrogen treatment.  The veteran 
reported recurrent attacks of his genital herpes every two to 
three months, which were stress related.  Objective findings 
were no active lesions on the shaft of the penis or 
elsewhere; there was no itching.  

Ultimately, in March 2005, the veteran underwent an 
examination to address the extent of his molluscum 
contagiosum.  Prior to this examination, the VA examiner 
reviewed the veteran's C-file.  The examiner noted that the 
veteran s molluscum contagiosum was no longer present and has 
not recurred in the genital area.  In April 2003, the left 
ring finger manifestation of the veteran's molluscum 
contagiosum was finally cleared up via injection with Candida 
antigen.  The examiner noted a small residual, 5mm diameter 
area of hypopigmentation where the verruca was on the 
veteran's left ring finger.  There was no tenderness, 
disfigurement, incapacitation or keloiding.  The area of 
hypopigmentation was less than 1 percent of the exposed body 
skin area and less than 1 percent of the total body skin 
area.  The March 2005 examination also addressed the 
veteran's genital herpes.  

At the March 2005 examination, the examiner addressed the 
frequency and extent of the veteran's outbreaks of genital 
herpes.  The examiner noted that the veteran's genital herpes 
outbreaks occurred monthly and lasted for one week while the 
veteran was in service.  In early 2003 the veteran was placed 
on prophylactic acyclovir, which decreased the recurrence of 
the veteran's genital herpes to 4 times a year.  The severity 
of the outbreaks was also decreased and presently caused the 
veteran reddishness on the right side of his penile shaft.  
The outbreaks caused no pain.  The veteran reported that 
during the past year he had 4 outbreaks of 3 to 4 days in 
duration.  Examination of the veteran's genital herpes during 
outbreak revealed a mildly reddened area that is 2 cm x 1 cm 
on the right, mid, penile shaft.  No vesicles were seen.  The 
veteran stated that besides the four yearly outbreaks, he had 
no other problems with his genital herpes.

The veteran is not entitled to a compensable rating for his 
molluscum contagiosum with genital herpes.  The veteran's 
molluscum contagiosum with genital herpes has not manifested 
on the veteran's head, face, or neck and cannot be rated 
under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2005).  The only area scarred by the veteran's 
disease is his left ring finger, which has a scar that does 
not meet or exceed 6 square inches in area.  Thus, the 
veteran is not entitled to a compensable rating under 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2005).  The 
veteran's residual left ring finger scar is not tender, 
incapacitating and without keloiding.  Accordingly, the 
veteran's scar is stable, without pain and is not 
incapacitating and it cannot be rated under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).  The 
veteran's molluscum contagiosum with genital herpes affects 
less than 5% of the veteran's entire body and less than 5% of 
exposed affected areas.  The veteran does not receive 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  He is therefore not entitled to a 
compensable rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).  


ORDER

Entitlement to compensable rating for molluscum contagiosum 
with genital herpes is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


